          Case 1:20-cv-00054-SPW Document 14 Filed 10/23/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




 SAMSON OIL AND GAS USA.,INC.
  a Colorado corporation                          CV 20-54-BLG-SPW


                       Plaintiff,
                                                   ORDER
  vs.



  XTO ENERGY INC., a Delaware
  corporation.

                       Defendant.


        Upon the parties' Joint Status Report and Motion to Extend Stay

Proceedings Pending Settlement Negotiations(Doc. 13), and for good cause

appearing,

        IT IS HEREBY ORDERED that all deadlines outlined in the Court's

Preliminary Pretrial Conference Order(Doc. 9)are STAYED pending resolution

and settlement ofthe pending action.

        IT IS FURTHER ORDERED that if the case has not settled on or before

December 15,2020,the parties shall file a status report with the Court.
Case 1:20-cv-00054-SPW Document 14 Filed 10/23/20 Page 2 of 2
